Citation Nr: 0829749	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 10, 
2003, for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision 
that granted service connection and a 100 percent rating for 
PTSD, effective November 10, 2003.  


FINDINGS OF FACT

1.  On November 10, 2003 (years after the veteran's 
separation from service), the RO received the first formal or 
informal claim for service connection for PTSD.  

2.  The RO subsequently granted service connection for PTSD, 
effective November 10, 2003.  

3.  The first diagnosis of PTSD of record was pursuant to a 
private October 2003 treatment report that was received at 
the RO on November 10, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 10, 
2003, for service connection for PTSD, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in February 2004 and 
correspondence in January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The veteran had active service from April 1966 to April 1968.  
He received various decorations showing combat experience, 
including the Combat Infantryman Badge.  His service medical 
records do not show complaints of or treatment for PTSD or 
for any psychiatric problems.  

Private and VA treatment records dated from March 1969 to 
June 2003 show that the veteran was treated for disorders 
including depression.  

For example, a July 1998 VA treatment entry noted that the 
veteran was referred for an evaluation of a sleep disorder.  
He reported that he had suffered from sleep problems for at 
least the last twenty years.  The veteran stated that he 
frequently had dreams of Vietnam, but that he did not have 
flashbacks.  It was noted that he had not been treated for 
PTSD.  The impression included excessive daytime somnolence, 
suspicious for idiopathic central nervous system 
hypersomnolence or narcolepsy, with the latter less likely 
due to a lack of associated features.  The examiner indicated 
that sleep apnea still remained a possibility, but was less 
likely given a sleep study the previous night.  The 
impression also included psychiatric causes of disrupted 
sleep.  

An October 1998 VA treatment entry indicated that the veteran 
had significant fatigue and hypersomnolence.  The veteran 
reported that he could not hold a job with that problem.  It 
was noted that the veteran had a sleep study three months 
earlier that apparently showed obstructive sleep apnea.  The 
veteran related that he was a little depressed and that he 
had crying spells.  As to an impression, it was noted that 
the veteran had significant depression and that he needed to 
get enrolled with psychiatry.  A June 1999 entry related an 
impression that included sleep apnea.  

A November 2001 VA treatment entry indicated that the veteran 
presented to the sleep clinic with excessive daytime 
somnolence with inappropriate sleepiness.  It was noted that 
he was initially evaluated in 1998 and that a diagnosis of 
sleep apnea was made.  The impression was possible 
inadequately treated obstructive sleep apnea (questionable 
compliance) with possible "ISH", depression, and PTSD.  

A June 2003 private physician statement referred to diabetes.  

An October 2003 private report from J. C. Lindgren, M.D., 
that was received at the RO on November 10, 2003, noted that 
the veteran served in the Army from 1966 to 1968 and that he 
served a tour of duty in Vietnam for approximately twelve 
months.  It was reported that while in Vietnam, the veteran 
was assigned to the infantry and that he witnessed injuries 
and deaths of numerous fellow soldiers and others.  Dr. 
Lindgren noted that since the veteran's return from Vietnam, 
he had reported chronic PTSD symptoms which were discussed in 
detail.  The diagnoses were PTSD, chronic, severe, and 
depressive disorder, not otherwise specified.  

On November 10, 2003, the veteran filed his initial claim for 
service connection for PTSD.  

A February 2004 VA psychiatric examination report indicated 
that the veteran was seen for possible PTSD.  It was noted 
that he was in the Army from 1966 to 1968, that he was in the 
1st Air Cavalry, and that he received the Combat Infantryman 
Badge.  The examiner reported that there was a private 
treatment report of record from Dr. Lindgren that diagnosed 
the veteran with PTSD.  The impression was PTSD.  

In February 2004, the RO granted service connection and a 100 
percent rating for PTSD, effective November 10, 2003.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for PTSD was 
received by the RO on November 10, 2003.  

There is no evidence of VA receipt of any written document 
that would constitute a claim, formal or informal, for 
service connection for PTSD until November 10, 2003, and 
service connection for PTSD was granted as of that date.  As 
this was years after the veteran's separation from service, 
service connection for PTSD may be no earlier than November 
10, 2003, the date of VA receipt of the claim.  

The veteran essentially asserts that service connection for 
PTSD should be effective one year prior to the date he filed 
his claim.  He specifically alleges that on April 11, 1980, 
the VA added the diagnostic code to PTSD, a liberalizing 
issuance (or administrative issue) and that on March 7, 1997, 
the VA made effective DSM-IV a subjective standard and that 
such standard liberalized the criteria to establish service 
connection for PTSD.  

The Board notes that 38 C.F.R. § 3.114, derived from 38 
U.S.C.A. § 5110(g), governs the effective dates of 
compensation awarded pursuant to liberalizing changes in the 
law.  Where compensation is awarded or increased pursuant to 
a liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).  If a claim 
is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order 
for a claimant to be eligible for a retroactive payment, 
however, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. 
App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).  

The case of Brown v. Nicholson, 21 Vet. App. 290 (2007) 
indicated that a two part test must be met in order for a 
claim to warrant an earlier effective date under 38 C.F.R. § 
3.114.  In Brown, the Court stated that "[t]he plain language 
of the statute and its implementing regulation require two 
specific findings:  A finding that a liberalizing law or 
administrative issue was implemented, as well as a 
determination that the ultimate grant of benefits was 
'pursuant to' such a favorable change in the law."  Id., at 
295.  

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the list of mental disorders 
under 38 C.F.R. § 4.132 in the Rating Schedule, effective 
April 11, 1980, was a liberalizing VA issuance for purposes 
of 38 C.F.R. 3.114(a).  VAOPGCPREC 26-97 (July 16, 1997); see 
also 45 FR 26326-02 (April 18, 1980).  

The Board notes that another pertinent legal change is that 
of the revision of 38 C.F.R. § 3.304, effective May 19, 1993. 
See 58 FR 29109-01 (May 19, 1993).  As a result of Wood v. 
Derwinski, 1 Vet. App. 190 (1991), VA revised 38 C.F.R. § 
3.304 to include paragraph (f), describing the evidentiary 
burden of verifying stressors occurring in the context of 
combat.  Id.  The Federal Register notice indicated that the 
revisions contained in paragraph (f) were taken from the VA 
Adjudication Procedure Manual and were substantive in nature.  
Id.  The VA General Counsel has held these provisions to be 
"liberalizing" in nature as well.  See VAOPGCPREC 7-92 (March 
17, 1992).  

The Board must consider, therefore, whether the grant of 
service connection was made "pursuant to" the liberalizing 
changes in law in either April 1980 or May 1993.  See Brown, 
supra.  The veteran argues that an effective date earlier 
than the date of claim is warranted pursuant to 38 U.S.C.A. § 
5110(g).  He relies on the liberalizing law under which PTSD 
was added to the Rating Schedule.  

The veteran further argues that on March 7, 1997, the VA made 
effective the DSM-IV criteria that liberalized the criteria 
to establish service connection for PTSD.  In that regard, 
Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  38 C.F.R. § 3.304(f) was amended in June 1999, 
effective retroactively to March 7, 1997, to revise the 
provisions regarding the type of evidence required to 
establish service connection for PTSD.  

Applying the criteria above to the facts of this case, a 
careful review of the claims file reveals that the earliest 
record of a confirmed diagnosis of PTSD is dated in October 
2003 pursuant to the report from Dr. Lindgren (noted above).  
The October 2003 report from Dr. Lindgren was received at the 
RO on November 10, 2003.  The November 2001 VA treatment 
entry (noted above) solely noted an impression of possible 
PTSD.  

Additionally, the October 1998 VA treatment entry (noted 
above) related an impression of significant depression, not 
PTSD,  and a July 1998 VA treatment entry specifically noted 
that the veteran had not been treated for PTSD and solely 
indicated an impression of psychiatric causes of disrupted 
sleep.  There is no medical evidence of a diagnosis of PTSD 
prior to the October 2003 report from Dr. Lindgren that was 
received at the RO on November 10, 2003.  Thus, the 
eligibility criteria for a grant of service connection for 
PTSD (to include a diagnosis of PTSD) were not met as of 
April 11, 1980, the effective date of the addition of PTSD to 
the Rating Schedule, nor as of May 19, 1993, the effective 
date of 38 C.F.R. § 3.304(f).  The eligibility criteria were 
also not met, for that matter, in accordance with DSM-IV on 
or before March 7, 1997.  The veteran is not entitled to 
retroactive payment as he did not meet all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing laws and such eligibility did not exist 
continuously from that date to the date of claim in October 
2003.  See 38 C.F.R. § 3.114(a); see also McCay, 9 Vet. App. 
at 188.  The Courts have long upheld VA's position that proof 
of a present disability is required for there to be a valid 
service connection claim.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).   He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, he 
cannot provide a competent opinion that he has had PTSD 
since, or prior to, 1980.  

Further, the Board notes that that the veteran did not 
request service connection for PTSD, on any prior occasions.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  
The veteran did not indicate that he was seeking service 
connection for such disorder until November 10, 2003.  

The controlling law and regulations regarding effective dates 
are clear.  The effective date of an award of compensation 
based on original claim (received beyond one year after 
service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for PTSD 
was dated on November 10, 2003.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for PTSD.  The law not the 
evidence, governs the outcome of this case, and as a matter 
of law, the claims must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

An earlier effective date for service connection for PTSD is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


